Citation Nr: 0534385	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  03-02 745A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from September 1986 to 
September 1997.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center in 
Philadelphia, Pennsylvania.  That decision was sent to the 
veteran by the Regional Office (RO) in Cleveland, Ohio; and 
it appears that this case was at that time, and has since 
remained, within the jurisdiction of the Cleveland RO.  

The veteran presented testimony at a September 2005 Travel 
Board hearing, chaired by the undersigned Veterans Law Judge.  
A transcript of the hearing is associated with the veteran's 
claims folder.

The Board notes that the veteran also perfected an appeal 
with respect to the May 2002 denial of a disability rating 
higher than 10 percent for the veteran's service-connected 
gastrointestinal disorder.  However, in a letter dated in 
September 2005, the veteran withdrew his appeal on that 
issue.  In addition, the veteran disagreed with the May 2002 
denial of a disability rating higher than 30 percent for his 
service-connected right shoulder disability.  However, in a 
March 2004 rating decision, the RO granted an increased 
rating of 40 percent rating for the right shoulder; and at 
his September 2005 hearing, the veteran withdrew his appeal 
as to that issue.  As those appeals have been withdrawn, 
those issues are no longer in appellate status.  38 C.F.R. § 
20.204(c) (2005).


FINDING OF FACT

The veteran has current low back disability due to an injury 
sustained in military service.




CONCLUSION OF LAW

A low back disability was incurred in active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303, (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a disability of 
the lumbar spine.  He essentially contends that the same in-
service injury that caused his service-connected thoracic 
spine disability also caused a lumbar spine disability.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a) (2005).  Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2005); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

As noted above, in order for service connection to be granted 
on a direct basis, three elements must be present: a current 
disability, in-service disease or injury, and medical nexus.  

In the veteran's case, an MRI conducted in May 2001 showed 
multi-level degenerative changes of the lumbar spine, which 
were most conspicuous at L3-4, where there were mild to 
moderate central canal narrowing and bilateral neural 
foraminal narrowing.  The veteran was diagnosed by his 
private physician, D.G.S., D.O., in July 2001 with chronic 
back pain with degenerative disk disease and osteoarthritis 
of the lumbar spine.  Thus, the requirement of a current 
disability is met. 

The originating agency noted in its May 2002 denial of the 
veteran's claim that the service medical records were 
negative for any complaints or findings of a lumbar spine 
condition.  However, a review of those records shows that the 
veteran was treated in December 1997 for a complaint of 
right-sided back pain "from shoulder to hip."  In October 
1992, the veteran was treated for lower back pain.  The 
examiner noted mild tenderness in the right lower para spinal 
muscles and diagnosed a back muscle strain.  In May 1996, the 
veteran was seen for complaint of pain in the upper and lower 
back with pain, paresthesia and numbness in the left leg.  He 
was diagnosed with "chronic lower back pain" with a rule 
out diagnosis of disc disease.  At separation, while 
examination findings were normal with respect to the spine, 
the veteran reported a history of recurrent back pain.  The 
examiner elaborated on the veteran's complaints, stating that 
the veteran reported "constant back pain from shoulders [t]o 
middle or lower back."  

With respect to medical nexus, there are two opinions of 
record that address the etiology of the veteran's low back 
disability.  The veteran was afforded a VA examination in May 
2003.  That examiner stated his opinion that the veteran's 
current lumber spine disability is not secondary to the 
thoracic spine disability.  The examiner noted that the 
veteran has evidence of widespread osteoarthritis and 
degeneration of various joints, which is more likely genetic 
in origin.  

In a March 2005 VA progress note, the examiner stated his 
opinion that the original thoracic spine injury has 
contributed to persistent and worsening lumbar deterioration 
due to altered spinal mechanics and degenerative process.  He 
stated that there is no anatomical reason to support that 
thoracic vertebral injury could avoid impacting lumbar 
vertebrae.  He concluded that the impact on one portion of 
the spine would likely have full spinal repercussions despite 
lack of recollection of direct trauma.  

To the extent that the May 2003 examiner finds that the 
veteran's current lumbar disability predated service, by his 
reference to genetic origin, the Board notes that no lumbar 
spine disability was noted on entry into service.  Every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002); see also 38 C.F.R. § 3.304(b) (2005).  The report of 
the service entrance examination shows normal findings for 
the spine, and the veteran reported at that time that he was 
in excellent health, and had no history of recurrent back 
pain.  As the May 2003 examiner did not discuss the normal 
findings at entrance, the Board finds that his unexplained 
opinion with respect to genetic origin does not constitute 
clear and unmistakable evidence of a pre-existing injury.  
The veteran is therefore presumed to have been in sound 
condition at entry into service.

The Board notes that neither opinion addresses the in-service 
evidence of treatment for lumbar spine symptoms.  The May 
2003 opinion addresses a secondary relationship between the 
service-connected thoracic spine disability and the current 
lumbar spine disability.  While the examiner found no such 
relationship, he made no finding with respect to a direct 
relationship between the current lumbar spine disability and 
the in-service injury to the thoracic segments.  The March 
2005 opinion in essence finds that there is a direct 
relationship, not to the thoracic spine disability, but to 
the in-service injury that resulted in the thoracic spine 
disability.  The Board finds that, while this opinion does 
not directly address the in-service lumbar symptoms, it is 
more consistent with the in-service evidence than is the May 
2003 opinion.  The March 2005 examiner found the in-service 
injury to the thoracic spine would be expected to also cause 
injury to the lumbar spine.  The veteran's in-service and 
post-service complaints with respect to the lumbar and 
thoracic segments are entirely consistent with that finding.  
The Board therefore finds that the March 2005 opinion is the 
most probative evidence with respect to medical nexus, and 
adopts its conclusions.  

In sum, the evidence shows that the veteran suffered a spinal 
injury and was treated for lumbar and thoracic complaints 
during service; he currently has a lumbar spine disability; 
and the evidence deemed most probative by the Board relates 
the current lumbar spine disability to the in-service injury.  
All three elements required for service connection are met, 
and the Board accordingly finds that service connection for a 
low back disability is in order.  




ORDER

Service connection for a low back disability is granted.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


